 

Bebdtor 7 Sb anon Steele
Fic aome

Debtor 2 Roberl A Steele

 

        

Case 18-70383-hdh7 Doc 21 Filed 02/08/19 Entered 02/08/19 15:11:43 Page 1 of 10

Middie Nama Las! Name

 

(Spouse, if filing} First Name

United States Bankruptcy Court for

Case number 19-70383-HDH-7
(i known)

Middle Name Last Name

the: Nonhern District of Texas

 

 

Official Form 427
Cover Sheet for

Reaffirmation Aqreement

Anyone who Is a party to a reaffirmation agreement may fill out and file this form. Fill It out completely, attach it to the reaffirmation
agreement, and filo the documents within the tlme set under Bankruptey Rule 4008.

 

1, Who Is the Creditor?

Explain the Repayment Terms of the Reaffirmation Agreement

Americredit Financial Services, inc. cba GM Financial

 

Name of the creditor

 

2, How much is the debt?

og * monthty Iastaliments In the amount of $619.04 (future payment
On the date that the bankruptcy case is filed $ 27,322.89 — amount underthe credit agreement may be difterant)
res coTMencing on 12/25/2018 and continulng on the sama day of
i 7 ; each succeeding month with the rematniag batance dye on or
To ba paid under the reaffirmation agreement $ 27,462,341 hofore 10/25/2023

$ * per month for___*__ months (if fixed interest rate)

 

3. Whatis the Annual
Percentage Rate (APR}
of interest? (See
Bankruptcy Code
§ S24(k)(3}E).}

Befora the bankruptcy case was filed 12.45%

Under the reaffirmation agreement 12.45% [X] Fixed rate
[ ] Adjustable rate

 

4. Does collateral secure
the debt?

{ ]No
[X] Yes. Describe the collateral. 2017 CHEVROLET MALIBU, VIN; 1G7ZESST1IMF258963

 

Current market value $ 20,175.00

 

5, Does the creditor assert
that the debt Is
nondischargeable?

[X] No
[ ] Yes. Attach an expianation of the nature of the debt anc the basis for contending that the debt is
nondischargeable.

 

6. Using information from
Schedute I: Your Income |
(Official Form 1061) and
Schedule J: Your
Expenses (Official Form
106J), fill in the amounts.

 

° Income and expenses reported on Schedules i and J Income and expenses stated on tha reaffirmation agreement

6a. Combined monthly income from  § 1453.20 6a. Monthly income from allsources § fs. 8O

line 12 of schedule | after payroll deductions

Monthly expenses _Ha7 7 36

4

6b. Monthly expenses frem line 22c 14971738 af,
of Schedule J —

6c. Monthiy payments on all _$ Q &g, Monthiy payments on ali —_$ (>

reaffirmed debts not listed on teaffirmed debts not included in
Schedule J monthly expenses

NN
6d. Scheduled net monthly hoamen $ 2923.56 6h. Present net monthly income . <3 2823. S¢/
Subtract line 6b and 6e frorn Ga, Subtract line 6f and 6g from 6e.
If the total is jess than 0, put the If the total is less than 0, put the
Burmber in brackets. number in brackets.

 

 

Official Form 427

Cover Sheet for Reaffirmation Agreement page 1

 

 

 
       

Case 18-70383-hdh7 Doc 21 Filed 02/08/19 Entered 02/08/19 15:11:43 Page 2 of 10

   

Debtor 4 Shannan L Steele Case number (if known} 18-70383-HDH-?
Firél Name + Middle Name Last Name

 

7. Are the income amounts 4 No

 

 

 

on lines 6a and 6e [ ] Yes. Explain why they are different and complete line 10.
different?
8. Are the expense mM No

amounts onijine Gb and [ ] Yes. Explain why they are different and complete line 10.
6f different?

 

 

 

9. Is the net monthly — [ ] No

Income in line 6h less es. A presumption of undue hardship arlses (unless the creditor is a credit union).
than 0? Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses,
Complete line 10.

Pebhber 1S lockine arc eld Lonel ust

WrenSe. laceme! Betecs tai th Crst Wack jon
cu Ey PenSes,

10. Debtor's certification { certify that each explanation on lines 7-9 is true and correct,
about lines 7-9

 

If any answer on lines 7-9 is
Yes, the debtor must sign here,

 

4 Vow

Signéf¥re of Debtor ~~ Sign&ture of Debtor 77Spouse Only in a Joint Case}
If all the answers on lines 7-8
are No, ga to line 14.

 

11. Did an attorney [ ] No

represent the debtor in A vos. Has the atiorney executed a declaration or an affidavit to support the reaffirmation agreement?
negotiating the

reaffirmation agreement? [ ]No

Lat Yes.

 

 

 

 

 

 

Sign Here
Whoever fills out this form | certify that the attached agreement is a true and correct copy of the reaffirmation agreement between
must sign here. the parties identified on this Cover Sheet for Reaffirmation Agreement.
- @
a C nyc 6— Dato 2] f i f
- wm / oD 1 RYYY
Signature

Connie Kog a3

Printed Name

Check one:
[ ] Debtor or Debtor's Attorney
a) Creditor or Creditor's Attorney

 

 

 

Official Form 427 Cover Sheet for Reaffirmation Agreement page 2

 
 

wot S|

Case 18-70383-hdh7 Doc 21 Filed 02/08/19 Entered 02/08/19 15:11:43 Page 3 of 10

 

B2400A/B ALT Gorm 2400A/B ALT) (12/15) EY p tion of Undue Hardshi
resumption of Undue Hardship

EI No Presumption of Undue Hardship
(Check box as directed in Part D: Debtor's Statement
in Support of Reaffirmation Agreement.)

 

 

 

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

Bky. No. 18-70383-HDH-7

 

In re:
Shannon L. Steele and Robert A Steele Chapter 7
Debtor(s)
REAFFIRMATION AGREEMENT
[Indicate all documents included in this filing by checking each applicable box]
(a Part A: Disclosures, Instructions, EY Part D: Debtor's Statement in Support of
and Notice to Debtor (Pages 1] - 5) Reaffirmation Agreement
Part B: Reaffirmation Agreement [) Part E; Motion for Court Approval
Part C: Certification by Debtor's
Attorney

[Note: Complete Part E only if debtor was not represented by an attorney during the course of
negotiating this agreement, Note also: If you complete Part E, you must prepare and file Form
240C ALT — Order on Reaffirmation Agreement. ]

Name of Creditor: Aniericredit Financial Services, Ine. dba GM Financial

 

[] (Check this box if] Creditor is a Credit Union as defined in §19(b)(1)(ay(iv) of the
Federal Reserve Act

PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DEBTOR
1, DISCLOSURE STATEMENT

Before Agreeing to Reaffirm a Debt, Review These Important Disclosures:

SUMMARY OF REAFFIRMATION AGREEMENT
This Summary is made pursuant to the requirements of the Bankruptcy Code.

DATE OF DISCLOSURE STATEMENT: DECEMBER 4, 2018

AMOUNT REAFFIRMED

The amount of debt you have agreed to reaffirm: $27,462.31

The amount of debt you have agreed to reaffirm includes all fees and costs (if any) that have
accrued as of the date of this disclosure. Your credit agreement may obligate you to pay additional
amounts which may coine due after the date of this disclosure. Consult your credit agreement.

 
       

sy at | Dae ed ca a

Case 18-70383-hdh7 Doc 21 Filed 02/08/19 Entered 02/08/19 15:11:43 Page 4 of 10

B2400A/B ALT (Form 2400A/B ALT) (12/15) 48-70383-HDH-7 / xxxxx3370 / 975920 - Page 2

-ANNUAL PERCENTAGE RATE

[The annual percentage rate can be disclosed in different ways, depending on the type of debt.]

a. If the debt is an extension of “credit” under an “open end credit plan,” as those terms
are defined in § 103 of the Truth in Lending Act, such as a credit card, the creditor may disclose
the annual percentage rate shown in (i) below or, to the extent this rate is not readily available or
not applicable, the simple interest rate shown in (ii) below, or both.

(i) The Annual Percentage Rate disclosed, or that would have been disclosed, to the
debtor in the most recent periodic statement prior to entering into the reaffirmation
agreement described in Part B below or, if no such periodic statement was given to the
debtor during the prior six months, the annual percentage rate as it would have been so
disclosed at the time of the disclosure statement: %

— And/Or —

(ii) The simple interest rate applicable to the amount reaffirmed as of the date this
disclosure statement is given to the debtor: %, If different simple interest
rates apply to different balances included in the amount reaffirmed, the amount of each
balance and the rate applicable to it are:

$  @
$ @ %;
$ @ %,

b. If the debt is an extension of credit other than under than an open end credit plan, the
creditor may disclose the annua! percentage rate shown in (i) below, or, to the extent this rate is
not readily available or not applicable, the simple interest rate shown in (ii) below, or both.

(i) The Annual Percentage Rate under §128(a)(4) of the Truth in Lending Act, as
disclosed to the debtor in the most recent disclosure statement given to the debtor prior
to entering into the reaffirmation agreement with respect to the debt or, ifno such
disclosure statement was given to the debtor, the annual percentage rate as it would have
been so disclosed: 12.45%

— And/Or —
(ii) The simple interest rate applicable to the amount reaffirmed as of the date this

disclosure statement is given to the debtor: %, If different simple interest
rates apply to different balances included in the amount reaffirmed,

 

 
 

 

Case 18-70383-hdh7 Doc 21 Filed 02/08/19 Entered 02/08/19 15:11:43 Page 5 of 10

B2400A/B ALT (Form 2400A/B ALT) (12/15) 18~70383-HDH-7 / xxxxx3370 / 975920 - Page 3

. the amount of each balance and the rate applicable to it are:

$C @
$C @
5 @ %,

c. [f the underlying debt transaction was disclosed as a variable rate transaction on the
most recent disclosure given under the Truth in Lending Act:

The interest rate on your loan may be a variable interest rate which changes from time to
time, so that the annual percentage rate disclosed here may be higher or lower.

d, If the reaffirmed debt is secured by a security interest or lien, which has not been
waived or determined to be void by a final order of the court, the following items or types of
items of the debtor’s goods or property remain subject to such security interest or lien in
connection with the debt or debts being reaffirmed in the reaffirmation agreement described in
Part B.

Item or Type of Item Original Purchase Price or Original Amount of Loan
2017 CHEVROLET MALIBU, VIN: $32,198.56
IGIZES5ST1IHF258963

Optional ---At the election of the creditor, a repayment schedule using one or a combination of
the following may be provided:

Repayment Schedule:

Your first payment in the amount of $ is due on (date), but the future
payment amount may be different. Consult your reaffirmation agreement or credit agreement, as
applicable,

~- Of

Your payment schedule will be: (number) payments in the amount of $
each, payable (monthly, annually, weekly, etc.) on the (day) of each
(week, month, etc.), unless altered later by mutual agreement in writing.

Ore

A reasonably specific description of the debtor’s repayment obligations to the extent known by
the creditor or creditor’s representative.

monthly installments in the amount of $619.91 (future payment amount under
the credit agreement may be different) commencing on 12/25/2018 and continuing
on the same day of cach succeeding month with the remaining balance due on or
before 10/25/2023

 

 
     

Case 18-70383-hdh7 Doc 21 Filed 02/08/19 Entered 02/08/19 15:11:43 Page 6 of 10

B2400A/B ALT (Form 2400A/B ALT) (12/55) 18-70383-HDH-7 | xxxxx3370 / 975920 - Page 4

2. INSTRUCTIONS AND NOTICE TO DEBTOR

Reaffirming is a serious financial decision, The law requires you to take
certain steps to make sure the decision is in your best interest. If these steps are not completed,
the reaffirmation agreement is not effective, even though you have signed it.

1. Read the disclosures in this Part A carefuliy. Consider the decision to reaffirm
carefully. Then, if you want to reaffirm, sign the reaffirmation agreement in Part B (or you may
use a separate agreement you and your creditor agree on).

2, Complete and sign Part D and be sure you can afford to make the payments you are
agreeing to make and have received a copy of the disclosure statement and a completed and
signed reaffirmation agreement.

3, If you were represented by an attorney during the negotiation of your reaffirmation
agreement, the attorney must have signed the certification in Part C.

4, If you were not represented by an attorney during the negotiation of your
reaffirmation agreement, you must have completed and signed Part E.

5. The original of this disclosure must be filed with the court by you or your creditor, If
a separate reaffirmation agreement (other than the one in Part B) has been signed, it must be
attached.

6. If the creditor is not a Credit Union and you were represented by an attorney
during the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes
effective upon filing with the court unless the reaffirmation is presumed to be an undue
hardship as explained in Part D. If the creditor is a Credit Union and you were represented by
an attorney during the negotiation of your reaffirmation agreement, your reaffirmation
agreement becomes effective upon filing with the court.

 

7. If you were not represented by an attorney during the negotiation of your
reaffirmation agreement, it will not be effective unless the court approves it. The court will
notify you and the creditor of the hearing on your reaffirmation agreement. You must attend this
hearing in bankruptcy court where the judge will review your reaffirmation agreement. The
bankruptcy court must approve your reaffirmation agreement as consistent with your best
interests, except that no court approval is required if your reaffirmation agreement is for a
consumer debt secured by a mortgage, deed of trust, security deed, or other lien on your real
property, like your home.

 
 

Case 18-70383-hdh7 Doc 21 Filed 02/08/19 Entered 02/08/19 15:11:43 Page 7 of 10

B2400A/B ALT (Form 2400A/B ALT) (12/15) 18-70383-HDH-7 / xxxxx3370 / 975920 - Page 5

YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

You may rescind (cancel) your reaffirmation agreement at any time before the
bankruptcy court enters a discharge order, or before the expiration of the 60 day period that
begins on the date your reaffirmation agreement is filed with the court, whichever occurs later.
To rescind (cancel) your reaffirmation agreement, you must notify the creditor that your
reaffirmation agreement is rescinded (or canceled),

Frequently asked questions:

What are your obligations if you reaffirm the debt? A reaffirmed debt remains your
personal legal obligation. It is not discharged in your bankruptcy case. That means that if you
default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to
take your property or your wages. Otherwise, your obligations will be determined by the
reaffirmation agreement which may have changed the terms of the original agreement. For
example, if you are reaffirming an open end credit agreement, the creditor may be permitted by
that agreement or applicable law to change the terms of that agreement in the future under
certain conditions.

Are you required to enter into a reaffirmation agreement by any !aw?, No you are not
required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest.
Be sure you can afford the payments you agree to make.

What if your creditor has a security interest or lien? Your bankruptcy discharge does not
eliminate any lien on your property. A ‘‘lien”’ is often referred to as a security interest, deed of
trust, mortgage or security deed. Even if you do not reaffirm and your personal liability on the
debt is discharged, because of the lien your creditor may still have the right to take the property
securing the lien if you do not pay the debt or default on it, If the lien is on an item of personal
property that is exempt under your State’s law or that the trustee has abandoned, you may be
able to redeem the item rather than reaffirm the debt. To redeem, you must make a single
payment to the creditor equal to the amount of the allowed secured claim, as agreed by the
parties or determined by the court.

NOTE: When this disclosure refers to what a creditor ‘‘may’’ do, it does not use
the word “may”? to give the creditor specific permission. The word ‘‘may’’ is
used to tell you what might occur if the law permits the creditor to take the action.
If you have questions about whether to reaffirm a debt or what the law requires,
consult with the attorney who helped you negotiate this agreement reaffirming a
debt. If you don’t have an attorney helping you, the judge will explain the effect
of your reaffirming a debt when the hearing on the reaffirmation agreement is
held.

 

 
 

 

MORES Be) SUV ECE ISLS he ca iegeg tia e igi

Case 18-70383-hdh7 Doc 21 Filed 02/08/19 Entered 02/08/19 15:11:43 Page 8 of 10

B2400A/B ALT (Form 2400A/B ALT) (12/15) 48-70383-HDH-7 / xxxxx3370 / 975920 - Page 6

PART B: REAFFIRMATION AGREEMENT

I (we) agree to reaffirm the debts arising under the credit agreement described below,

1, Brief description of credit agreement:
Contract dated July 26, 2017,

2, Description of any changes to the credit agreement made as part of this reaffirmation agreement:

See PART A: DISCLOSURE STATEMENT for reaffirmed amount, interest rate and payment terms. Unless otherwise changed in this
reaffirmation agreement, | {wa} reaffirm ail othar terms and conditions of the credit agrasment. Any changes (o the credit agreement
contained In this reaffirmation agreement will not be effective If this reaffirmation agreement is rescinded or disapproved by the court.
Debtor(s) reprasent that neither they, their attorneys, nor agents mada any changes to the reaffirmation amount, interest rate or repayment
terms set forth in the orlginal reaffirmation agreement proposed by Creditor. The parties agree that any changes made by Debtor(s), their
attornoys or agents to the origina! agreement sezt by Creditor shall not be enforceable unless the Creditor places Initlals next to any
proposed change in the reaffirmation amount, Interest rate or repayment terms. In the avent such changes are mace without Creditor's
initials, the reaffirmation agreement shail be voldable by the Creditor at any time, notwithstanding the fact that it may have been signed and
filed with the Bankruptey Court.

Until invoicing is restarted, payments should be mailed to Creditor at the following address:
Americredit Financial Services, Inc. dba GM Financial

TO BE EFFECTIVE, ANY NOTICE OF RESCISSION MUST BE MAILED TO THE FOLLOWING ADDRESS:

Americredit Financial Services, Inc. dba GM Financial
PO Box 183853
Arlington, TX 76096

SIGNATURE(S):
Borrower: Accepted by Creditor:

Americredit Financia! Services, Inc. dba GM

| hock Stuck. aaa

r

 

 

(Print Name) (Printed Name of Creditor)
PO Box 183853
A Arlington, TX 76096
ry a
(Signature)
(Address of Creditor}

Date: l - 13- 19
Ape.

Co-Borrower , if also reaffirming these debts: (Sipnature) _.

Shannen Stee lo Aan | A uP

(Print Name)

    

(Printed Name and Title of Individual
Signing for Creditor)

(Signature) — Date of creditor acceptance:

it
Date: \~ 13-19 2/4 her

 

 

 
 

 

 

Case 18-70383-hdh7 Doc 21 Filed 02/08/19 Entered 02/08/19 15:11:43 Page 9 of 10

B2400A/B ALT (Form 2400A/B ALT) (12/15) 18-70383-HDH-7 / xxxxx3370 / 975920 - Page 7

PART C: CERTIFICATION BY DEBTOR'S ATTORNEY (IF ANY)

[To be filed only if the attorney represented the debtor in negotiating the reaffirmation
agreement, ]

I hereby certify that (1) this agreement represents a fully informed and voluntary agreement
by the debtor; (2) this agreement does not impose an undue hardship on the debtor or any
dependent of the debtor; and (3) I have fully advised the debtor of the legal effect and
consequences of this agreement and any default under this agreement.

[Check box, if applicable and the creditor is not a Credit Union] A presumption of
undue hardship has been established with respect to this agreement. In my opinion, however,
the debtor is able to make the required payment.

Printed Name of Debtor's Attorney: Grego ™ A Re S$

 

Signature of Debtor's Attorney: gee

Y

Date: isla

 

 
           

Case 18-70383-hdh7 Doc 21 Filed 02/08/19 Entered 02/08/19 15:11:43 Page 10 of 10

B2400A/B ALT (Form 2400A/B ALT) (12/15) 18-70383-HDH-7 / xxxxx3370 / 975920 - Page 8

PART D: DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

[Read and complete numbered paragraphs I and 2, OR, if the creditor is a Credit Union

and the debtor is represented by an attorney, read section 3, Sign the appropriate signature
line(s) and date your signature. if you complete paragraphs 1 and 2 and your income less
moathly expenses does nol leave enough to make the payments under this reaffirmation
agreement, check the box at the top of page I indicating “Presumption of Undue Hardship,”
Otherwise, check the box at the top of page | indicating “No Presumption of Undue Hardship "]

L. [believe this reaffirmation agreement will not impose an undue hardship on my
dependents or me. I can afford to make the payments on the reaffirmed debt because my monthly
income (take home pay plus any other income received) is $149 390. and my actual current
monthly expenses including monthly payments on pgst-bankruptcy debt and other reaffirmation
agreements total $ Ao57,4 1, leavinig2 Z03.to } Jo make the required payments on this
reaffirmed debt.

] understand that if my income less my monthly expenses does not leave enough to make
the payments, this reaffirmation agreement is presumed to be an undue hardship on me and must be
reviewed by the court. However, this presumption may be overcome if I explain to the satisfaction
of the court how I can afford to make the payments here:

Lanter 15 looking Sov aun~Dloy mend ond thay st
Ck lonck Or epfenses. i

(Use an additional page if needed for a full explanation.)

2. Ireceived a copy of the Reaffirmation Disclosure Statement in Part A and a
completed and signdd reaffirmation agreement.

Signed: ° 4
(Debtor¥ v

 

(Joint Debtor, ifany)

Date: (- 13° 19
— Or —

[If the creditor is a Credit Union and the debtor is represented by an attorney. ]

3. I believe this reaffirmation agreement is in my financial interest. I can afford to
make the payments on the reaffirmed debt. I received a copy of the Reaffirmation Disclosure
Statement in Part A and a completed and signed reaffirmation agreement.

Signed:

 

(Debtor)

 

(Joint Debtor, if any)
Date:

 
